Judge Martin (Robert M.)
dissenting.
“Misconduct” is not defined within N.C. Gen. Stat. § 96-14(2), but our Court in In re Collingsworth, 17 N.C. App. 340, 343-44, 194 S.E. 210, 212-13 (1973) quoted with approval the following definition:
“[T]he term ‘misconduct’ [in connection with one’s work] is limited to conduct evincing such wilful or wanton disregard of an employer’s interest as is found in deliberate violations or disregard of standards of behavior which the employer has the right to expect of his employee, or in carelessness or *638negligence of such degree or recurrence as to manifest equal culpability, wrongful intent or evil design, or to show an intentional and substantial disregard of the employer’s interests or of the employee’s duties and obligations to his employer . .
I agree with the trial court that the appellee’s action in saying that he was tired of being harassed, raising his voice at supervisory personnel, and accusing the supervisor of trying to pick up appellee’s girl friend do not meet this definition of misconduct. This conduct falls far short of the misconduct found in Yelverton v. Furniture Industries, 51 N.C. App. 215, 220, 275 S.E. 2d 553, 556 (1981) wherein the Court found that:
The claimant’s actions in (1) threatening a fellow employee with bodily harm, (2) leaving his assigned work area for the avowed purpose of going to another work area to harass a fellow employee, and (3) picking up a wooden post in the course of an argument with the fellow employee, were sufficient to constitute “an intentional and substantial disregard of the employer’s interests.” They thus constituted “misconduct connected with his work” sufficient to disqualify him from receiving unemployment compensation benefits.
For these reasons, I hold that the judgment of the Superior Court should be affirmed.